Citation Nr: 0006957	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  97-17 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from June 1949 to 
February 1950, and from August 1950 to September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to a higher rating evaluation for 
the appellant's service-connected PTSD.  The record reflects 
that the appellant filed a notice of disagreement with this 
rating decision in May 1997.  In conjunction with this 
correspondence, the appellant requested a hearing before the 
RO.  A statement of the case was thereafter issued to the 
appellant in May 1997.  He perfected his appeal in this 
matter in June 1997.  In the context of his substantive 
appeal, the appellant again requested a personal hearing at 
the RO in this matter.  The record discloses that in July 
1998, a hearing was scheduled in this matter, and notice of 
the scheduled hearing date was forwarded to the appellant at 
that time.   In August 1998, however, the appellant canceled 
his hearing request.  In November 1999, the RO confirmed and 
continued the assigned rating evaluation for the service-
connected disability.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant's PTSD is currently characterized by mild 
to moderate symptoms of depression, anxiety, sleep 
disturbance due to nightmares, exaggerated startle response, 
and flashbacks; and is productive of mild social and 
industrial impairment. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
post-traumatic stress disorder have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim for an 
increased evaluation for his service-connected PTSD is well-
grounded pursuant to 38 U.S.C.A. § 5107(a).  This finding is 
predicated upon the evidentiary assertions by the appellant, 
and medical evidence of record documenting treatment for the 
claimed disability.  Drosky v. Brown, 10 Vet. App. 251, 254 
(1997) (citing Proscelle v. Derwinski, 2 Vet. App. 629 
(1992)).  The Board is also satisfied that all procurable 
data has been assembled for appellate review, and that the 
duty to assist as mandated by 38 U.S.C.A. § 5107 has been 
met.

Service connection was established for PTSD in a rating 
decision dated in May 1985.  The evidence reviewed in 
conjunction with this rating determination consisted of the 
service records and the reports of VA examination and 
outpatient treatment, dated from December 1983 to October 
1984.  These records reflect that following a VA psychiatric 
examination conducted of the appellant in October 1984, the 
resulting diagnosis was of PTSD.  This examination report 
indicated that the appellant reported subjective complaints 
of sleep disturbance, impaired memory, depression, anger, and 
survival guilt.  The appellant also reported a two year 
history of insomnia and nightmares.  He indicated that the 
content of his dreams involved Vietnam.  It was noted that 
the appellant described episodes in which he experienced 
outbursts of temper, for which he is unable to recall the 
episode or to identify the precipitating event.  He reported 
that he also experienced flashbacks and startled response 
related to his Vietnam experiences.  The appellant indicated 
that he socialized very little, and was being seen at the VA 
medical facility for treatment.  It was the appellant's 
belief that treatment he received through the mental health 
clinic had been beneficial.  The appellant reported a history 
of combat experience during the Korean Conflict, and during 
two tours of duty in Vietnam.  

On mental status examination, the appellant was observed to 
be well dressed, and pleasant, and appeared his stated age.  
The examiner noted that the appellant's posture was slumped, 
and that his face was expressionless during the course of the 
interview.  The appellant exhibited no spontaneous 
verbalization.  The examiner noted that the appellant 
required prodding to answer questions, and that his responses 
were short and nonproductive.  There was no evidence of loose 
associations or flight of ideas.  The appellant's mood was 
constricted, and he demonstrated a mixed mood of hostility 
and depression.  The appellant was generally observed to be 
angry at no particular person or system.  He did not 
verbalize any ideas of violence toward himself or others.  
The appellant reported pseudohallucinations, described as 
noises of trucks, talking, and yelling.  The examiner 
evaluated the appellant as alert and oriented.  His recent 
memory appeared to be without problems.  Remote memory was 
evaluated to be impaired "only on the time frame of the 
Vietnam experience [but] not 100 percent."  It was noted 
that his concept formation was 50 percent abstract and 50 
percent concrete.  His judgment was evaluated to be without 
any problems.  The diagnostic impression was chronic PTSD 
(Axis I).

Based upon the evidence described above, a 10 percent 
evaluation for PTSD was assigned effective from July 1984, 
and this evaluation has remained in effect since that time.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.

Although the regulations do not give the past medical reports 
precedence over current findings, consideration is to be 
given to the applicability of a higher rating for the entire 
period in which the appeal has been pending.  See Powell v. 
West, 13 Vet. App. 31, 34-35 (1999) (explaining the Court's 
decision in Francisco v. Brown, 7 Vet. App. 55 (1994)).

PTSD is rated under 38 C.F.R., Part 4, Diagnostic Code 9411 
(1996 & 1999).  Effective November 7, 1996, the rating 
schedule for mental disorders was amended and redesignated as 
38 C.F.R. § 4.130.  61 Fed.Reg. 52700 (1996).  The evaluation 
criteria have substantially changed in the new rating 
schedule and now focus on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe, or total.

Under the criteria in effect prior November 7, 1996, a 10 
percent evaluation for PTSD is warranted where a 
psychoneurotic disorder is manifested by less than the 
criteria for the 30 percent evaluation, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent evaluation is 
warranted where there is definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision. 38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more that moderate but less than 
rather large."  See VAOPGCPREC 9-93 (VA O.G.C. Prec. 9-93), 
59 Fed. Reg. 4753 (1994).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 1991).

Under the criteria which became effective November 7, 1996, a 
10 percent is warranted for PTSD where the disorder is 
manifested by occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks, 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

Regarding the question of whether the former or newly revised 
diagnostic criteria for PTSD apply to the appellant's case, 
the Board notes that where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996);  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991); see also VAOPGPREC 11-97 (O.G.C. Prec 11-97).  
Since the RO has received VA outpatient records pertaining to 
treatment of the appellant's service-connected PTSD as early 
as March 1996, the date of this VA record is to be considered 
the date of receipt of the claim for increase.  38 C.F.R. 
§ 3.158(b) (1999).  Thus, the appellant's service-connected 
PTSD must be evaluated under both the former and the newly 
revised rating criteria to determine which version is most 
favorable to him. 

The appellant filed a new claim for an increased rating 
evaluation for his service-connected PTSD condition in 
January 1997.  He reported that he was in receipt of 
treatment for this condition at the VA medical facility.  VA 
clinical records, dated from November 1995 to February 1997, 
were subsequently received.  These treatment reports reflect 
that the appellant was seen at a VA mental health clinic in 
March 1996, at which time he reported no complaints and 
denied any major problems.  It was noted that the appellant 
took medications every other night.  He indicated that he 
experienced dryness of the mouth, but noted that he sleeps 
well with use of medication.  The appellant indicated that he 
did not wish to change his medication.  The appellant was 
continued on medication, and scheduled for follow-up 
evaluation in six months.  When seen in September 1996, the 
appellant reported no complaints.  He indicated that he was 
sleeping well with use of medication.  The examiner noted 
that there was no evidence of decompensation.  The appellant 
was continued on medication, and scheduled for further 
evaluation in six months.  On evaluation later that month, 
the appellant requested an adjustment in medication.  He was 
referred to the clinic for examination the following day, 
when he reported that he felt drowsy most of the day.  He 
reported symptoms of anhedonia, and decreased energy.  The 
examiner noted that the appellant's medication dosage would 
be decreased, and the appellant was started on another 
medication as well.  Another clinical notation indicated that 
the appellant would likely benefit from incentive therapy.  

In correspondence, dated in June 1997, the appellant 
indicated that his Vietnam experience haunts him all the 
time.  He reported daily nightmares and flashbacks, avoidance 
of crowds, and isolation.  The appellant indicated that he 
was unable to watch television, and experienced bad memories 
and startled response.  It was the appellant's belief that 
his symptomatology had increased in severity.

More recently, during a VA examination conducted in October 
1997, the appellant reported that he had been employed as a 
postal worker from 1972 until his retirement in 1996.  The 
mental status evaluation revealed that the appellant was 
alert, and oriented in all spheres, and cooperative.  He was 
evaluated as mildly to moderately depressed and anxious, and 
his affect was appropriate to his mood.  Although the 
appellant reported difficulty with sleeping, and episodes of 
nightmares two to three times per week, he indicated that he 
is able to return to sleep; and he denied any significant 
disturbance in appetite.  He admitted to occasional suicidal 
thoughts, but denied any intent or plan.  He denied homicidal 
ideation or intent.  His thought processes were goal 
directed, and his thought content was logical.  It was noted 
that the appellant's wife of had recently passed away and 
that he retired from his job during the previous year.  The 
appellant indicated that he occasionally sees friends, and 
attends church.  He also reported participating in pool games 
with friends.  He admitted to drinking occasionally, and 
reported that he has attempted to reduce his consumption.  
The appellant's ability to concentrate, recent memory, and 
remote memory were grossly intact.  The appellant was able to 
recall three unrelated objects upon immediate recall, and was 
able to invert a word.  He was also able to perform simple 
arithmetic tasks.  It was noted that the appellant currently 
received psychiatric care at the VA medical facility.  It was 
further noted that the appellant was taking prescribed 
antidepressant medication.  The appellant was noted to have 
participated in the PTSD program and group therapy through 
VA, but discontinued his participation because he determined 
that this experience was not beneficial to him.  It was noted 
that his current treatment plan was limited to outpatient 
clinical visits with a psychiatrist.  The diagnostic 
impression was PTSD, mild to moderate (Axis I).

According to the examiner, the appellant presented with 
symptoms of PTSD.  It was noted that he was exposed to a 
traumatic stimulus, and that he experienced recurrent 
distressing dreams of the event.  It was noted that the 
appellant also demonstrated efforts to avoid thoughts or 
feelings associated with the trauma, to avoid activities or 
situations that arouse recollections of trauma, and showed an 
inability to recall an important aspect of the trauma.  It 
was noted that the appellant also presented with difficulty 
falling or staying asleep, irritability, and an exaggerated 
startle response.  The examiner concluded that these symptoms 
resulted in mild to moderate impairment of the appellant's 
ability to function socially and occupationally, and entered 
a Global Assessment of Functioning (GAF) score of 65.  

A GAF score of 65 describes an individual with some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social or occupational functioning, but who is 
able to function generally well and has some meaningful 
interpersonal relationships.  AMERICAN PSYCHIATRIC 
ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (3rd ed. 1987 & 4th ed. 1994) (DSM-III & DSM-IV); 
see also 38 C.F.R. §§ 4.125(1996), 4.130 (1999) 
(incorporating by reference the VA's adoption of DSM-III and 
DSM-IV for rating purposes).  This score, combined with the 
diagnosis of mild to moderate PTSD in October 1997, indicates 
a psychiatric disorder which is productive of no more than 
mild social and industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  As such, in the context of the 
range of rating criteria for mental disorders, the degree of 
impairment represented by "mild to moderate" is less than 
that contemplated by "definite."  VA O.G.C. Prec. 9-93, 
slip op. at 4.  Thus, even if there is some moderate degree 
of impairment associated with the appellant's PTSD, as 
indicated by the most recent examination report, this finding 
is insufficient for an evaluation in excess of the 10 percent 
rating under the criteria Diagnostic Code 9411 effective 
through November 6, 1996.  In a similar manner, these same 
findings from the VA examinations and outpatient reports 
indicating a longstanding employment history with the postal 
service, a satisfactory relationship with his friends as well 
as his recently deceased spouse, and that he is taking 
medication to control his PTSD symptoms likewise do not 
warrant a rating greater than 10 percent disabling, under 
criteria of Diagnostic Code 9411 in effect since November 7, 
1996.  38 C.F.R. § 4.130 (1999).  Therefore, the Board 
determines that the appellant's service-connected PTSD 
warrants a 10 percent evaluation under both former and 
revised criteria.  Accordingly, an increased evaluation is 
not warranted.

In reaching the determination in this case, the Board 
recognizes that the RO has not addressed the question of 
whether a higher rating for the appellant's service-connected 
PTSD is warranted under the former rating criteria that was 
effective through November 6, 1996.  Thus, the Board must 
consider whether the appellant has been given full notice and 
an opportunity to be heard, and if not, whether the appellant 
has been prejudiced thereby.  Bernard v. Brown, 4 
Vet.App. 384, 393 (1993).  As the evidence previously 
presented adequately spoke to both the former and revised 
criteria, and the Board's decision to continue the currently 
assigned 10 percent evaluation for the appellant's PTSD under 
both versions of the diagnostic criteria has not altered the 
ultimate outcome of his claim, the Board concludes that the 
veteran has not been prejudiced by its action.  Id. at 394; 
Karnas, supra.


ORDER

An increased evaluation for post-traumatic stress disorder is 
denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

